Los lieclios están expresados en la opinión.
El Juez Asociado Sb. HutchisoN,
emitió la opinión del tribunal.
En mayo 26, 1915, fné nombrado Eafael Palés Díaz admi-nistrador judicial de los bienes de la herencia de Doña Enfina Molinaris y Sánchez por resolución de la Corte de Distrito de G-uayama contra la cuál interpuso apelación el viudo Don Manuel Cividanes. Genaro Cautiño fué nombrado entonces ad-ministrador interino mientras se resolvía la apelación cuyo cargo desempeñó hasta el 22 de diciembre de dicho año, en cuya fecha renunció dicha administración con la suplica de que fueran aprobadas sus cuentas. Al día siguiente fué nom-brado Eafael Palés Díaz con el mismo carácter de adminis-trador interino.
En una resolución de fecha diciembre 27 se describe el re-sultado obtenido por el juez de distrito después de examinar los libros, libretas, cheques cancelados, correspondencia y cuentas de la administración entregada por el Sr. Cautiño, en la cual se le concede cierta suma por sus honorarios, habla de la insuficiencia de dicha remuneración, sugiere la conveniencia de aumentarle dichos honorarios con la aprobación de todas las partes interesadas, y ordena que sean requeridos dichos *452co-partícipes para que manifiesten si están conformes en qne se liaga dicha remuneración adicional.
En otra resolución que fue dictada en enero 31, 1916, se dice en parte lo siguiente:
“Por cuanto: El Sr. Genaro Cautiño renunció el nombramiento de administrador interino que se le babía conferido por esta corte como administrador de los bienes dejados por' Doña Rufina Molinaris de Cividanés, haciéndose necesario el nombramiento de otra persona y nombrando la corte al Sr. Rafael Palés Díaz para sustituirle co-mo tal.
‘ ‘ Por cuanto : Según informes de dicho administrador interino Sr. Palés Díaz, se ha hecho cargo por entrega que le hiciera el señor Cautiño de todos los bienes pertenecientes a la administración judicial, notándose al momento de dicha entrega gran mejoramiento en dichos bienes, efectuados por la administración del Sr. Cautiño.
“Por cuanto: no ha habido reclamación alguna contra dicho se-ñor Cautiño por los interesados:
“Por tanto: la corte libera a dicho señor Cautiño de toda res-ponsabilidad por dicha administración y cancela la fianza prestada a favor de él para garantir las gestiones que como tal administrador hiciera. ’ ’
En 14 de octubre, 1916, y estando pendientes de aproba-ción las cuentas rendidas por Palés como administrador inte-rino, el Sr. Cividanés que de acuerdo con la sentencia de esta corte había asumido los deberes de administrador judicial pre-sentó una moción en -la Corte de Distrito de Guayama para que fuera requerido Cautiño para que dentro de breve tér-mino presentara sus cuentas como antecesor de Palés en la administración interina o que si dichas cuentas habían sido presentadas, de las cuales alegó que no tenía conocimiento Ci-vidanes, que se les entregaran para su examen. Por orden del juez fué notificado el Sr. Cividanés que las cuentas de Cautiño estaban archivadas en la oficina del secretario desde la fecha de su renuncia.
El día 5 de octubre el apelante pidió a la corte que de con-formidad con el artículo 55 de la Ley de Procedimientos Le-gales Especiales citara a todas las partes interesadas en los *453bienes de la herencia para el arreglo definitivo de las cuentas de Cautiño, ordenando nuevamente la corte que se notificara al peticionario que las cuentas en cuestión habían sido pre-sentadas debidamente y desde la fecha de dicha presenta-ción habían estado y estaban a la disposición de los intere-sados y para su examen en la oficina del secretario.
En enero 31, 1917, el apelante volvió a presentar una mo-ción para que se suspendiesen los efectos de la resolución dic-tada en enero 31, 1916, y que se requiriera a Cautiño para rendir sus cuentas en debida forma, dándose una oportunidad a Cividanes para impugnarlas.
La resolución de la corte en su parte pertinente es como sigue:
“En cuanta a la segunda parte de la petición, o sea que se per-mita al peticionario Sr. Cividanes examinar las cuentas del Sr. Oau-tiño, presentadas y archivadas en esta corte, la corte resuelve autorizar al Sr. Manuel Cividanes para examinar esas cuentas y para tomar todos los datos que de ellas crea necesarios, para examinar los balances que aparecen de los libros, pero entiende la corte que estas cuentas, habiendo sido presentadas a su tiempo y expuestas en secretaría por el tiempo que la ley requiere y habiendo sido aprobádas por la corte después de estar expuestas al público, publicadas y notificadas por medio de.un anuncio en la pizarra de los pasillos de esta corte la presentación de estas cuentas, y no habiéndose hecho impugnación alguna a las mismas, entiende la corte que es muy tardía la petición que se hace de que se permita impugnar estas cuentas en este mo-mento, después que las partes tuvieron todas las oportunidades para hacer las impugnaciones que estimare oportunas.”
Pero todavía el apelante en otra moción que es sustancial-mente idéntica alega ciertos fundamentos adicionales, los cua-les son somo sigue:
“Que para el día de hoy está señalada la impugnación relativa a una parte' de la cuenta presentada por el Sr, Palés en la adminis-tración judicial arriba titulada.
‘ ‘ Que la primera cuenta que ’ aparece impugnada es la cuenta del Banco Crédito y Ahorro Ponceño, y la primera impugnación se relaciona con la forma y manera en que dichas cuentas han sido llevadas y la dificultad que ha tenido el opositor para hacer una *454impugnación sólida a la misma, y ello se debe a que la contabilidad del Sr. Palés no puede decirse a ciencia cierta que arrancara de los saldos o balances de la cuenta presentada por el Sr. Cautiño.
“Que la cuenta del Sr. Cautiño está aprobada por esta Hon. Corte sin audiencia de los interesados, y aunque la presunción es a favor de la misma, el compareciente desea tener una oportunidad de examinar e impugnar dichas cuentas o 'hacer que se corrijan en ellas defectos que pueden facilitar mucbo el examen de la cuenta del Sr. Palés, pero no puede hacerlo sin que V. H. suspenda su resolución aprobando tales cuentas y permita al Sr. Cividanes entrar en las mismas, examinarlas, ver sus saldos y balances y arrancar de ellos para la contabilidad llevada por el Sr. Palés. ’ ’
La corte entonces y asimismo en enero 31, 1917, hace la siguiente relación de los h.e.clios, accediendo a lo solicitado con las condiciones consignadas en la orden, a saber:
“La corte ha oído la moción y ha oído a la parte.
“Es el deseo de la corte dar a todas las partes una oportunidad para que en este caso se vaya al fondo de todo; se examine el fondo de todo.
“La corte va a acceder a lo solicitado pero entiende que debe notificarse de esta moción, con copia del informe al Sr. Cautiño, puesto que se impugna la capacidad del Sr. Cautiño como administrador y él debe tener una oportunidad de defenderse.
‘ ‘ Al presentarse las cuentas el Sr. Cautiño, se manifestó a la corte que no se podía hacer un balance porque el Sr. Cividanes se negaba en absoluto a entregar los libros de su administración y los compro-bantes de los mismos, 'de modo qué el Sr. Cividanes no puso al Sr. Cautiño en condiciones de dar un balance exacto porque se negó a entregar esos libros.
“La corte entiende que debe acceder a lo solicitado y accede a ello, y debe notificarse con copia de esta moción al Sr. Cautiño para su conocimiento a fin de que pueda venir a la corte a exponer los motivos que tuvo para no cerrar los balances. Entiende la corte, por consiguiente, que debe librar la siguiente
Orden
“Que se requiera el Sr. Cautiño para que comparezca ante esta corte el día cinco (5) de febrero de 1917, a presentar los motivos que tuvo para no poner las cuentas en la forma que lo requiere el Sr. Cividanes, y asimismo se ordena que el Sr. Cividanes, dentro del *455término de tres días, a contar de lioy, ponga a disposición del Sr. Gantiño todos los libros que tuvo durante su administración con an-terioridad al Sr. Cautiño, con sus comprobantes, cuentas y demás papeles, de modo que el Sr. Cautiño pueda al empezar sus cuentas, arrancar no de los encabezamientos que entregó el Sr. Cividanes, sino de las cuentas que realmente eran, como se aleg-a por el abogado del Sr. Cividanes.”
En febrero 21 el apelante presentó una moción a la corte para que reconsiderara y modificara la orden dictada en úl-timo término, habiéndose interpuesto esta apelación contra nna orden de fecha febrero 24, de la cual fué notificado el apelante en- el mismo- día en que se niega dicha moción.
El escrito de apelación fué notificado en marzo 13, y ha-biendo sido notificada una moción sobre, desestimación de la apelación para ser vista el día 11 de junio, fué señalada por esta corte para el día, 12, o sea el día que estaba fijado para la vista de la apelación.
Esta moción se funda en el párrafo 3 del artículo 295 del Código de Enjuiciamiento Civil, el cual, en tanto es perti-nente, prescribe lo. siguiente:
“Artículo 295. — Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
“1. De una sentencia definitiva pronunciada en un pleito o pro-cedimiento especial, comenzado en la corte que la hubiere dictado, dentro de un mes después de haberse registrado la sentencia.
íi* 4? • :)r %'r 4^
“3. De una providencia concediendo o denegando un nuevo juicio; concediendo o anulando un.injunction; negándose g conceder o anu-lar un injunction; anulando o negándose a anular un embargo; con-cediendo o negándose a conceder un cambio de lugar para la cele-bración del juicio; de una providencia especial dictada después de una sentencia definitiva; y de una sentencia interloeutoria en pleitos sobre partición de propiedad real, dentro de los diez días de dictada la providencia o sentencia interloeutoria y. de anotada la misma en el libro de actas de la corte, o de archivada en la secretaría.”
En contestación a esta moción insiste el apelante en que la resolución apelada es una sentencia definitiva en un pro-*456cedimiento especial según el significado del párrafo 1 de dicto artículo.
Los artículos 55 al 57, inclusive, de la Ley de Procedimien-tos Legales Especiales que regulan el procedimiento en casos de esta índole, prescriben lo siguiente:
“Artículo 55. — Cuando el albacea o administrador haya termi-nado la liquidación de los' bienes, renuncie o sea separado, o por cualquier • otra causa cese en el desempeño de su cargo, deberá pre-sentar a la corte una cuenta final jurada, y acompañada de los re-cibos y resguardos correspondientes, la cual también se pondrá, de manifiesto para su inspección. Al presentarse dicha cuenta final se citará a todas las partes interesadas en el caudal a fin de que puedan presenciar la liquidación final de sus cuentas -y se les devuelva o can-cele la fianza que hubieren prestado.
“Artículo 56. — Si pasados ocho días después de presentada la citación decretada por un juez de dicha- corte ninguna de las partes hubiese hecho oposición a las cuentas, la corte de' distrito si en su opinión dichas cuentas son justas y correctas, dictará auto aprobán-dolas y declarando exento de responsabilidad al administrador, y cancelará la fianza qué hubiere constituido. Si las cuentas fueren impugnadas, se sustanciará la impugnación y se admitirán pruebas en una vista del caso y se aprobarán o desaprobarán aquéllas según el resultado de la vista.
“Artículo 57. — La corte de distrito dictará auto definitivo, bien aprobando la cuenta presentada, o haciendo en ella modificaciones y alteraciones, con cargo al albacea o administrador, que el derecho y la justicia reclamen, contra dicho auto podrá interponerse recurso de apelación.”
Admitiendo que cualquiera, o ambas de las resoluciones de fecha diciembre 27, 1915, y enero 31,'1916, fueran definitivas, como parece fué la intención y modo de entenderlas de la corte de distrito, indudablemente que una resolución dictada un año después para considerar nuevamente cuestiones que ai parecer ya habían sido resueltas por dichas anteriores órde-nes no puede considerarse de modo alguno como una-senten-cia definitiva, y a fortiori la resolución contra la cual se ha interpuesto apelación en este caso negándose a reconsiderar la imposición de términos por virtud de los cuales fué concedida *457la reconsideración de las cuentas de Cantiño para su arreglo definitivo, difícilmente pnecle decirse que es nna sentencia de-finitiva. Semejante acción por parte de la corte de distrito, solicitada por el apelante y de que ahora se queja, de produ-cir algún efecto es' únicamente el de iniciar de nuevo este as-pecto del procedimiento especial envuelto en este caso, no pu-diendo ser considerada bajo ninguna hipótesis razonable que constituye una resolución final de la cuestión en discusión.
Puesto que la apelación no fue perfeccionada dentro de los diez días concedidos por el párrafo 3 del artículo 295, no tenemos necesidad de considerar hasta qué punto debió de otro modo ser oído el apelante basándose en la teoría por la que se concede o deniega un nuevo juicio, o de una orden especial después de dictada sentencia definitiva.
Como- quiera que se considere la cuestión y sin hacer refe-rencia a los méritos de la apelación, ésta debe ser desestimada.

Desestimada la apelación.

Jueces, concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey-